     6:13-cv-02428-TMC           Date Filed 07/01/20     Entry Number 197        Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

 United States of America, ex rel.
 Charles R. Shepherd; Danny V. Rude;
 Robert Scott Dillard; Rickey Mackey,                        C/A No.: 6:13-cv-02428-TMC

                Plaintiff-Relators,

        v.                                                 JOINT MOTION FOR STATUS
                                                                 CONFERENCE
 Fluor Corporation, Inc.;
 Fluor Intercontinental, Inc.,
                Defendants.


       Relators Charles R. Shepherd, Danny V. Rude, Robert Scott Dillard, and Rickey Mackey

(collectively, “Relators”), and Defendants Fluor Corporation and Fluor Intercontinental, Inc.

(collectively, “Fluor”), by and through undersigned counsel, jointly move this Court for an Order

scheduling a status conference to discuss amending the Amended Scheduling Order. (ECF No.

190). The Parties respectfully submit that in light of the complexity of this case, the discovery

issues reflected in the Parties’ respective answers to the Local Rule 26.03 Interrogatories, and the

ongoing Coronavirus pandemic, the current Amended Scheduling Order does not give the Parties

sufficient time to conduct discovery and prepare to litigate this case.

       Therefore, based on the foregoing, the Parties respectfully request that the Court issue an

Order scheduling a status conference to discuss amending the Amended Scheduling Order.




                                      [SIGNATURE PAGE FOLLOWS]




                                                  1
6:13-cv-02428-TMC   Date Filed 07/01/20   Entry Number 197       Page 2 of 3




                                Respectfully submitted,

                                s/ Mark C. Moore
                                Mark C. Moore (Fed. ID No. 4956)
                                Konstantine P. Diamaduros (Fed. ID No. 12368)
                                NEXSEN PRUET, LLC
                                1230 Main Street, Suite 700
                                Columbia, SC 29201
                                Telephone: (803) 540-2146
                                Facsimile: (803) 727-1458
                                MMoore@nexsenpruet.com
                                KDiamaduros@nexsenpruet.com

                                Craig D. Margolis (admitted pro hac vice)
                                Tirzah S. Lollar (admitted pro hac vice)
                                Christian Sheehan (admitted pro hac vice)
                                Arnold & Porter Kaye Scholer LLP
                                601 Massachusetts Ave. NW
                                Washington, D.C. 20001-3743
                                Telephone: (202) 942-6127
                                Facsimile: (202) 942-5999
                                craig.margolis@arnoldporter.com
                                tirzah.lollar@arnoldporter.com
                                christian.sheehan@arnoldporter.com

                                Attorneys for Defendants Fluor Corporation and
                                Fluor Intercontinental, Inc.


                                s/ Richard A. Harpootlian
                                Richard A. Harpootlian (Fed. ID No. 1730)
                                Christopher P. Kenney (Fed. ID No. 11314)
                                RICHARD A. HARPOOTLIAN P.A.
                                1410 Laurel Street
                                Post Office Box 1090
                                Columbia, SC 29202
                                Telephone: (803) 252-4848
                                Facsimile: (803) 252-4810
                                rah@harpootlianlaw.com
                                cpk@harpootlianlaw.com




                                   2
    6:13-cv-02428-TMC      Date Filed 07/01/20   Entry Number 197         Page 3 of 3




                                       Anand Swaminathan
                                       LOEVY & LOEVY
                                       311 N. Aberdeen St., Third Floor
                                       Chicago, IL 60607
                                       Telephone: (312) 243-5900
                                       Facsimile: (312) 243-5902
                                       anand@loevy.com

                                       Attorneys for Relator Charles R. Shepherd
                                       and Danny V. Rude


                                       s/ Frank L. Eppes
                                       Frank L. Eppes (Fed. ID No. 1003)
                                       EPPES & PLUMBLEE, PA
                                       PO Box 10066
                                       Greenville, SC 29603
                                       Telephone: (864) 235-2600
                                       Facsimile: (864) 235-4600
                                       feppes@eppesandplumblee.com

                                       Attorney for Relator Robert Scott Dillard


                                       s/ Judah N. VanSyckel
                                       Judah N. VanSyckel (Fed. ID No. 12778)
                                       Saluda Law, LLC
                                       137 E. Butler Street
                                       Lexington, SC 29072
                                       Telephone: (803) 939-6927
                                       Facsimile: (803) 902-8004
                                       judah@saludalaw.com

                                       Attorney for Relator Rickey Mackey
July 1, 2020
Columbia, South Carolina




                                          3
